46 So. 3d 1193 (2010)
DEPARTMENT OF REVENUE, obo Tiffany Marie CLAUSEN,
v.
Daniel Allen McDONALD, Respondent.
No. 1D10-3730.
District Court of Appeal of Florida, First District.
November 5, 2010.
Toni C. Bernstein, Assistant Attorney General, Tallahassee, for Petitioner.
Daniel Allen McDonald, pro se, Respondent.
PER CURIAM.
We grant the petition for writ of certiorari and quash the order compelling appearance for genetic testing, because the administrative law judge did not have jurisdiction to order genetic testing to determine paternity in the child-support proceeding *1194 under section 409.2563, Florida Statutes (2009). See Dep't of Revenue ex rel. Gardner v. Long, 937 So. 2d 1235 (Fla. 1st DCA 2006); Dep't of Revenue ex rel. Chambers v. Travis, 971 So. 2d 157 (Fla. 1st DCA 2007).
BENTON, PADOVANO, and CLARK, JJ., concur.